Citation Nr: 1411224	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  08-28 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for atherosclerotic vascular disease.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran served as a commissioned officer in the United States Public Health Service from January 1985 to February 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 (mailed April 2007) rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied entitlement to the benefit currently sought on appeal.

The Veteran testified at a December 2013 video-conference hearing before the undersigned Veteran's Law Judge in Denver, Colorado.  A transcript of the hearing is of record.

Additional evidence has been received after the April 2010 Supplemental Statement of the Case, without a waiver of initial RO consideration.  However, because the Board is granting service connection for the claim, the Veteran is not prejudiced by the Board's initial consideration of evidence not initially considered by the RO.  38 C.F.R. § 20.1304(c)(2013).

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.


FINDING OF FACT

The competent medical evidence of record establishes that the Veteran's diagnosed atherosclerotic vascular disease is related to his military service.



CONCLUSION OF LAW

The criteria for entitlement to service connection for atherosclerotic vascular disease have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2012); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Considering the favorable outcome detailed below as to the grant of this claim, VA's fulfillment of its duties to notify and assist need not be addressed at this time. 

The Veteran seeks entitlement to service connection for atherosclerotic vascular disease.
  
Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2012); 38 C.F.R. § 3.303(a) (2013).  Generally, to establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

The evidence of record includes a current diagnosis for atherosclerotic vascular disease.  A January 2006 VA record included an x-ray and the impression is listed as atherosclerotic vascular disease.  An October 2007 private treatment record includes an impression of "[m]ild nonobstructive atherosclerotic abnormalities of all three coronary arteries."    

The Veteran's service treatment records show that the Veteran was diagnosed with high cholesterol in-service.   

Atherosclerosis is defined as "a common form of arteriosclerosis with formation of deposits of yellowish plaques (atheromas) containing cholesterol, lipoid material, and lipophages in the intima and inner media of large and medium-sized arteries."   Dorland's Illustrated Medical Dictionary 174 (31st  ed. 2007).  A February 2014 medical opinion submitted by the Veteran's primary care provider states "it is as likely as not [the Veteran's] October [] 2007, diagnosis of coronary artery atherosclerotic plaques resulted from his chronically high blood cholesterol level".  

The Board finds that the February 2014 medical opinion is probative to the issue of whether the Veteran's atherosclerotic vascular disease is related to service, specifically the Veteran's in-service high cholesterol.  The opinion indicates a causal relationship between the Veteran's in-service high cholesterol and his current disability of atherosclerotic vascular disease.  The February 2014 opinion was provided by the Veteran's primary care provider and is competent and probative.  As such, service connection for atherosclerotic vascular disease is granted.  38 U.S.C.A. §§ 1110, 1131 (West 2012); 38 C.F.R. § 3.303 (2013).


ORDER

Entitlement to service connection for atherosclerotic vascular disease is granted.  



____________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


